Citation Nr: 0412232	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  02-06 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a permanent 100 percent disability rating for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Veteran and Dr. R.T.


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which in pertinent part granted a total schedular 
evaluation for PTSD, effective May 25, 1999.  The RO further 
determined that the veteran's total service-connected 
disability was not permanent and that a routine future 
examination should be scheduled.  The veteran disagreed with 
the finding regarding the permanency of his disability and 
subsequently perfected this appeal.

A videoconference hearing before the undersigned was held in 
July 2002.  A transcript of that hearing has been associated 
with the claims folder.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

In May 2002, subsequent to the April 2002 statement of the 
case, the RO received additional medical evidence.  
Specifically, the veteran submitted a second psychological 
evaluation from his treating psychologist, Dr. R.T., and 
requested that the RO reconsider his claim based on the new 
evidence.  The case was subsequently certified to the Board 
and there is no indication that this evidence was considered 
by the RO or that a supplemental statement of the case was 
issued.  

The United States Court of Appeals for the Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) (which allowed the Board 
to undertake the action necessary for a proper appellate 
decision) because, in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver.  See Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Consequently, the Board no longer has the authority to decide 
claims based on new evidence without obtaining a waiver from 
the appellant of his or her right to have such evidence 
initially considered by the RO.  The Board acknowledges that 
the veteran submitted a waiver of RO jurisdiction in 
connection with evidence submitted at the videoconference 
hearing; however, there is no indication that the veteran 
waived initial RO consideration regarding the aforementioned 
psychological report.  The result is that the RO must review 
the additional evidence and readjudicate the veteran's claim.  

The veteran contends that he is totally and permanently 
disabled due to his service-connected PTSD.  In the second 
psychological evaluation dated in April 2002, Dr. R.T. 
indicated that the veteran "is currently suffering from 
conditions that render him totally and permanently disabled 
and unemployable."  This opinion reportedly takes into 
consideration the veteran's age, education and lack of 
vocational training.  

Evidence in the claims folder, however, indicates that the 
veteran participated in a vocational rehabilitation program.  
In May 2001, the RO requested a copy of the veteran's 
vocational rehabilitation file.  The RO received an e-mail 
response indicating that the veteran completed training as a 
printmaker, graphic designer in 1999, and that he "has job 
skills for employment that would not aggravate his PTSD since 
he could work in a somewhat isolated environment.  I do not 
know what his treating physician says about his [service-
connected] symptoms, which could negate any type 
employment."  The veteran's complete vocational 
rehabilitation file was not forwarded and there is no 
indication that the file is unavailable.  Therefore, the RO 
should again request this information.  See 38 C.F.R. 
§ 3.159(c)(2) (2003).  

Dr. R.T. has treated the veteran since approximately June 
2000.  The veteran submitted an authorization for the release 
of Dr. R.T.'s records and the RO requested them in June 2001.  
On review, the claims folder contains various psychological 
evaluations from Dr. R.T., but it does not appear that 
complete clinical records have been received.  Pursuant to 
VA's duty to assist, VA will make reasonable efforts to 
obtain relevant private medical records and such reasonable 
efforts will generally consist of an initial request for the 
records and, if the records are not received, at least one 
follow-up request.  See 38 C.F.R. § 3.159(c)(1) (2003).  As 
such, the RO should submit a second request for Dr. R.T.'s 
records.

The veteran most recently underwent a psychiatric examination 
for VA purposes in September 1999.  The examiner rendered an 
opinion regarding the severity of the veteran's disability, 
but did not provide an opinion regarding permanency.  
Consequently, the Board finds that further medical opinion is 
necessary.  

Accordingly, this case is REMANDED as follows:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).

2.  The RO should request the veteran's 
vocational rehabilitation folder.  Any 
records obtained or a negative response 
should be associated with the claims 
folder.  

3.  The RO should submit a follow-up 
request to Dr. R.T., requesting complete 
clinical records pertaining to the 
veteran's psychiatric treatment.  All 
records received should be associated 
with the claims folder.

4.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination: a 
psychiatric examination to determine the 
veteran's prognosis with regard to his 
service-connected PTSD.  The examiner is 
requested to provide an opinion, based on 
a review of all the evidence of record, 
as to whether the veteran's current total 
service-connected disability is 
reasonably certain to continue throughout 
his life (i.e., whether the probability 
of permanent improvement under treatment 
is remote).  A complete rationale for the 
opinions expressed should be provided.  
Send the claims folder to the examiner 
for review.

5.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to a permanent 100 percent 
evaluation for service-connected PTSD.  
All applicable laws and regulations 
should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided with a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



